Citation Nr: 1214755	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right hand disability. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a back disability. 

3. Whether new and material evidence has been received to reopen a claim for service connection for a neck disability. 

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to August 1995.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Through issuance of its December 2009 Statement of the Case (SOC), the RO has reopened the Veteran's claims for service connection for right hand, back and neck disorders based on receipt of new and material evidence. This notwithstanding, the decision on whether to reopen the claims is committed to the Board's discretion. The Board must determine whether to reopen the RO's prior denial of the claims in the first instance, because this affects the Board's legal jurisdiction to adjudicate the underlying claims on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which is of record. 




FINDINGS OF FACT

1. Through a February 1996 rating decision, the RO denied the Veteran's original claim for service connection for right hand, back and neck disabilities. She did not commence an appeal of that decision.

2. Since the time of the original rating decision, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim for service connection for a right hand disability.

3. However, additional evidence has been received in the form of new service treatment records which by law mandates reconsideration of the previously denied claims for service connection for back and neck disabilities on their merits.

4. The preponderance of the evidence is against the finding that the Veteran's back disability is etiologically related to military service. 

5. The preponderance of the evidence is against the finding that the Veteran's neck disability is etiologically related to military service. 


CONCLUSIONS OF LAW

1. The February 1996 RO rating decision which denied service connection for right hand, back and neck disabilities is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has not been received to reopen the Veteran's previously denied claim for service connection for a right hand disability.                   38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).



3. New evidence has been received which warrants the reconsideration of the Veteran's previously denied claims for service connection for back and neck disabilities. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(c) (2011). 

4. The criteria are not met to establish service connection for a back disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5. The criteria are not met to establish service connection for a neck disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).
The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from September and December 2008, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures   to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Further provided through the VCAA correspondence was an explanation of the downstream disability rating and effective date elements of a claim for service connection. Meanwhile, an addendum to the correspondence informed the Veteran regarding a claim-specific definition of "new and material" evidence as it pertained to the disposition of this case. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the April 2009 RO rating decision adjudicating the petitions to reopen, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining service treatment records (STRs), and records of VA outpatient treatment. There is no indication of private treatment records which need to be obtained. The Veteran has also undergone a VA Compensation and Pension examination, even though that is not a duty expressly owed to a Veteran attempting to reopen a previously denied claim. See 38 C.F.R. § 3.159(c). In support of her claims, the Veteran provided several personal statements and lay statements from other individuals. She testified during a Board hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Petition to Reopen Service Connection for a Right Hand Disability

The RO issued its original decision on the claims which the Veteran seeks to revisit through a February 1996 rating decision. In that decision, in part, the RO denied service connection for a right hand disability on the basis that there was no          post-service clinical diagnosis of record of that particular disorder. This finding was premised upon the review of post-service VA outpatient treatment records, and a March 2009 VA Compensation and Pension examination report upon which there were no objective findings of any right hand pathology. As such, there was no competent evidence of the disability claimed, and the Veteran's claim was denied. The Veteran did not file a timely Notice of Disagreement (NOD) with that decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105;               38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As elicited above, the previous grounds for RO denial of this claim was the absence of indication of a right hand disability. Pursuant to VA law, the first essential criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").



Having reviewed the evidence associated with the claims file since the RO last adjudicated and denied the Veteran's claim, the Board does not observe any new evidence which substantiates the previously unestablished element of the Veteran's claim of a currently disability. The additional evidence associated with the claims file since the prior February 1996 RO rating decision includes copies of additional STRs provided by the Veteran herself, but none of which pertain in substance to symptoms, complaints or findings of a right hand disability during military service. In any event, the dispositive grounds upon which the claim was previously denied was lack of a disability after discharge from military service, and thus STRs would be of little value in contradicting that earlier finding.

Other evidence associated with the file includes records of VA outpatient treatment. This notwithstanding, the Veteran never once on an outpatient basis sought medical evaluation or treatment for right hand problems. Similarly, the lay statements of the Veteran and others on her behalf do not offer any reference to right hand disability.

Moreover, the Veteran specifically underwent a VA Compensation and Pension examination of March 2009 pertaining to the evaluation of the hand, thumb and fingers. On the exam, she reported a history of right wrist pain with stiffness of her fingers sometimes. A detailed physical examination was completed which showed no evidence of any pathology of the right hand or fingers. An x-ray showed no acute fracture or dislocation seen. The soft tissues were unremarkable.                       The diagnosis given was of "no objective findings of right hand pathology."             The Veteran was advised to follow up with a hand specialist if pain persisted for further evaluation. 

Clearly, the conclusion of the foregoing examination was that the Veteran had no objective indication of clinical pathology of the right hand. Whereas there was some reported pain, this did not correspond to any actual diagnosable disability, nor for that matter is the manifestation of pain in and of itself cognizable as a disability for VA compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or disability, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). The Board must accord probative weight to this opinion, not only as it followed a comprehensive physical exam, but also as it was grounded in review of the claims file and in this regard specifically cited to earlier VA treatment history that was wholly negative for any findings of a right hand disorder. See Prejean v. West,             13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). There also is no contrary medical opinion of record which indicates or suggests that the Veteran indeed has a current right hand disability. 

The Board is aware that during the November 2011 hearing, the Veteran herself mentioned the possibility that she had fibromyalgia affecting the right hand.           In some instances, a claimant may competently allege symptoms of a current disability, which will then warrant further inquiry by a qualified medical professional to confirm that diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). Here, however, the Veteran has already undergone a fairly recent VA examination in March 2009 specifically for the right hand, the result of which was that the VA examiner could not find any objective pathology to diagnose. At no time did the Veteran report a constellation of symptoms that approximate fibromyalgia to the examining physician. In any event, on its face, there does not seems a substantial likelihood that fibromyalgia would impact just the region of the right hand as compared to a substantially greater region of the entire body. Thus, the Veteran's assertions of a current disability are not sufficient to reopen this claim. 

Consequently, there has been no showing of "new and material" evidence in the form of evidence of a current disability that is deemed sufficient to reopen the claim presented before the Board. As the criteria to reopen service connection for a right hand disability have not been met, the benefit-of- the-doubt doctrine does not apply, and the petition to reopen must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Petition to Reopen Service Connection for Back and Neck Disabilities

In some instances the receipt of new service department records will permit VA to reconsider a previously denied claim, without requirement that the claimant first present "new and material" evidence. See 38 C.F.R. § 3.156(c). 

Specifically, 38 C.F.R. § 3.156(c)(1) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence. Such records include, but are not limited to additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.

Moreover, 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In the case presently before the Board, the Veteran in December 2008 provided copies of a portion of her STRs, some of which were in addition to those already on file and obtained from her official records. Of note, at least one of these new records from February 1995 directly pertains to back and neck symptomatology. 

Under these circumstances, the Board will automatically reconsider the Veteran's claims for service connection for back and neck disabilities, under the provisions of 38 C.F.R. § 3.156(c)(1), without first requiring the presentation of new and material evidence to reopen these matters.  




Service Connection for Back and Neck Disabilities on the Merits

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the disability noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

STRs indicate that in August 1989, the Veteran reported having had right shoulder pain following lifting a heavy object. The assessment was a strained latissimus dorsi. There is no record of follow-up evaluation or treatment. In December 1989, x-rays of the left shoulder, lumbosacral spine and cervical spine were all negative.

A December 1993 clinical record indicates that the Veteran had fallen off a rope the previous week during physical training, and since then had experienced fairly diffuse back pain, recently localizing to the right medial scapular region. Objectively, there was back tenderness at this region. When seen a week later for follow-up of the back injury, the Veteran stated that there was still back pain.       She recounted the injury as having fallen down a rope and landed with locked knees on the heels and several hours later had significant back pain. She had been seen multiple times with some improvement, but persistent pain in the shoulders. Objectively, the neck, back and shoulders had full range of motion. The impression was rhomboid spasm. Other assessments given during the month of December 1993 included myalgia and muscle strain. 

In February 1995, the Veteran was seen for neck and shoulder pain, along with some recent thoracolumbar pain. X-rays were taken. The assessment was diffuse degenerative joint disease, and right shoulder impingement. When evaluated in March 1995, the Veteran complained of back pain after lifting weights the previous day. The assessment was of a possible muscle pulled.

The Veteran's March 1995 examination for purposes of separation was absent objective diagnosis of any of the foregoing disabilities. The Veteran in an accompanying narrative described symptoms of muscle strain and tension in the  back and shoulders, which she had been told was arthritis. 
Upon VA Compensation and Pension examination in October 1995 for general medical evaluation, the Veteran reported having multiple joint and muscle complaints. She described sharp, low back pain in the sacral coccygeal area, which seemed to be aggravated after sleeping and was not always reproducible. She did state however that she was able to do back flips without difficulty. A physical exam was completed. The diagnosis was in pertinent part that of somatoform pain disorder. 

The undated statement from a former spouse (received in 2008) describes an observed degree of social and occupational impairment that interfered with the Veteran's abilities in everyday life. It was noted that she took muscle relaxers to perform job-related duties due to back pain, and also had special orthopedic equipment at home due to neck pain.

In her own statement (also received in 2008), the Veteran indicated that she recalled developing low back pain when doing pull-ups in the service and her knees were locked when she landed, causing her to injure her back to the extent that she could not walk or move for 15 minutes. Following service, she noted receiving intermittent pain relief injections in the neck and low back, along with using ice and muscle relaxers in addition to pain relief medications.

Records of VA outpatient treatment are largely absent indication of relevant treatment obtained, apart from ongoing prescription of pain relief medications, and an August 2008 cervical spine MRI which resulted in an impression of cervicalgia, and further reference to left lumbago with radicular symptoms to both legs. 

The Veteran underwent further VA medical examination of the spine in           March 2009. The Veteran described the onset of a low back disability in 1993 when she fell down from a "pull-up" approximately eight feet high. She stated she was treated with Motrin but no x-rays were done. She now continued to have low back pain and was undergoing periodic epidural injections to her low back. The VA examiner indicated a review of the contents of the claims folder, including relevant STRs. A physical exam was completed. The diagnosis given was degenerative disc disease of a cervical intervertebral disc; central posterior disc herniation L5-S1; minimal disc bulge L4-L5 with no significant spinal canal stenosis. 
An opinion was further offered that the Veteran's claimed disability of the back and neck were less likely as not related to her injury in service. The stated rationale was that review of the claims file showed complaints of low back pain in 1993 and 1995, but the Veteran had not again complained of back pain until 2005. According to the examiner, the chronicity of the low back and neck disabilities noted in service could not be established. There was no medical evidence that could strongly support the nexus between the back disability in service, and the Veteran's current back disability. 

The circumstances of the case at hand do not permit a finding of service connection. The Board acknowledges that the initial two elements for recovery of a current diagnosed disability and then in-service injury are met, but that leaves for consideration the final essential element of whether there is a causal nexus between present neck and back disabilities, and the Veteran's military service. The existence of a causal nexus to service is indispensable to establish service connection for a claimed disability. Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999). Here, however, there is no readily available means to associate the Veteran's present disabilities with her military service. To this effect, the injury in service did not create an obvious chronic disability of the neck or back regions, and thus continuity of symptomatology from service to the present would be helpful to demonstrate causation. See 38 C.F.R. § 3.303(b). This is not shown at present, given that          the Veteran did not undergo any relevant treatment from VA or private medical providers for nearly 10 years, up until 2005. The Board recognizes that under VA law, a claimant may provide competent lay evidence of continuity of symptomatology. This is what the Veteran has sought to do to a limited extent here, during the Board hearing describing her condition since service as "continuous." However, the Board must evaluate this in light of all evidence of record, particularly an October 1995 VA examination soon after service discharge that considered complaints of back pain (amongst other sources of reported pain) and diagnosed "somatoform disorder," i.e., a psychological etiology for reported pain symptomatology. This is in addition to the clear lack of any documented symptoms at least up until 2005. As a result, while the Veteran is competent to describe continuous symptoms, and not incredulous, her assertions ultimately cannot be accorded substantial probative weight. Without a demonstrated pattern of continuous symptoms since service, it must be left by competent medical opinion to determine whether the post-service diagnosed neck and back disabilities are due to service. 

On this subject, the preponderance of the evidence is unfavorable to the Veteran's claim. The March 2009 VA examiner concluded that it is less likely than not that the Veteran's current disabilities is service-related, and did so largely on the basis of the lack of continuity of symptomatology. Implicit in this opinion was the consideration of the extent of in-service injury, and the resultant finding that such an injury without accompanying record or reported treatment for several years afterwards likely would have resolved on its own, without residuals. The Board is inclined to accept this opinion as probative given its rationale and grounding in the objective record. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion);              Boggs v. West, 11 Vet. App. 334, 340 (1998). There is no opinion to the contrary regarding medical nexus. 

It follows that the preponderance of the competent evidence regarding medical causation weighs against the Veteran's claim. The Veteran's own assertions have also been afforded appropriate weight however, as she is a layperson, she can competently testify as to her symptoms, but may not effectively opine on the causation of neck and back disorders manifesting nearly a decade post-service injury, as a matter not within the purview of lay observation. Rather, this question requires a medical review to resolve. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
For these reasons, the claims for service connection for neck and back disorders are being denied. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

















ORDER

The petition to reopen a claim for service connection for a right hand disability is denied. 

New and material evidence having been received, the claim for service connection for a back disability is reopened. 

New and material evidence having been received, the claim for service connection for a neck disability is reopened. 

Service connection for a back disability on the merits is denied.

Service connection for a neck disability on the merits is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


